FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s arguments, see Applicant Arguments/Remarks, filed 2/22/2021, with respect to the 102(b) AND 103(a) rejection under Fjeldman in view of Oh have been fully considered and are persuasive.  The prior rejections of record has been withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9-11, and 15-19 are rejected on the ground of nonstatutory double patenting over claims 1-6, 10-13, and 15-19 of U.S. Patent No. 10,528,693 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
 
1. An integrated circuit device comprising: first and second features, each including an end portion arranged along a common axis, and separated by a space; wherein the end portion of the first feature includes a first indention adjacent to the space, the first indentation having within, a first edge parallel with the common axis and a second edge diagonal to the common axis, the second edge extending between a narrower portion and a wider portion of the first feature, the first edge being positioned between the second edge and an end of the first feature; and a third feature positioned parallel to both the first and second features, the third feature continually extending alongside the first feature, the space, and the second feature; wherein the end portion of the second feature includes a first indention adjacent to the space, mirroring the first indention of the first feature about the space.  
2. The integrated circuit device of claim 1, wherein the first indentation of the first feature is on one side of the end portion, and another side of the end portion of the first feature does not include an indentation.  
3. The integrated circuit device of claim 2, wherein the first indentation of the second feature is on one side of the end portion, and another side of the end portion of the second feature does not include an indentation, the other side of the end portion of the second feature mirroring the other side of the end portion of the first feature.  

5. The integrated circuit device of claim 4, wherein the first indentation of the second feature is on one side of the end portion, and another side of the end portion of the second feature includes a second indentation that mirrors the second indentation of the first feature.  
6. The integrated circuit device of claim 1, wherein the first indentation of the second feature includes a first edge parallel with the common axis and a second edge diagonal to the common axis.  
7. An integrated circuit device comprising: a first elongated feature arranged along an axis, the first elongated feature comprising: a first end portion; and a first indentation adjacent the first end portion; a second elongated feature arranged along the axis and separated from the first elongated feature by a space, the second elongated feature comprising: a second end portion; and a second indentation adjacent the second end portion and mirroring the first indentation. a third elongated feature positioned parallel to both the first and second elongated features, the third elongated feature continually extending alongside the first feature, the space, and the second feature.  
9. The integrated circuit device of claim 8, wherein the first edge is closer to the first end portion than the second edge.  
10. The integrated circuit device of claim 7, wherein the second indentation includes a first edge substantially parallel to the axis and a second edge substantially diagonal to the axis.  

15. An integrated circuit device comprising: a first elongated feature arranged along an axis, the first elongated feature comprising: a first end portion; and a first set of indentations adjacent the first end portion; a second elongated feature arranged along the axis and separated from the first elongated feature by a space, the second elongated feature comprising: a second end portion; and a second set of indentations adjacent the second end portion and mirroring the first set of indentations; and a third elongated feature positioned parallel to both the first and second elongated features, the third elongated feature continually extending alongside the first feature, the space, and the second feature.  
16. The integrated circuit device of claim 15, wherein the first indentation further includes a second edge substantially diagonal to the axis and extending between the first edge and a side edge of the first elongated feature.  
17. The integrated circuit device of claim 15, wherein the second indentation includes a first edge substantially parallel to the axis and adjacent the second end portion.  
18. The integrated circuit device of claim 17, wherein the second indentation further includes a second edge substantially diagonal to the axis and extending between the first edge and a side edge of the second elongated feature.  
19. The integrated circuit device of claim 15, wherein the space corresponds to a size of a cut feature.  
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Dependent claims 8, 12, 13, and 20 are also rejected by virtue of their dependence upon a rejected claim. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685.  The examiner can normally be reached on M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        March 6, 2021